 

Exhibit 10.1

 

EGALET CORPORATION

Option Agreement

This Option Agreement (this "Agreement") is made and entered into as of ________
__, 20__ (the “Grant Date”) by and between Egalet Corporation, a Delaware
corporation (the "Company"), and ________________ (the "Participant").

1.   Grant of Option.

1.1Grant; Type of Option. The Company hereby grants to the Participant an option
(the "Option") to purchase the total number of shares of Common Stock of the
Company set forth in the Notice of Grant attached hereto as Exhibit A, at the
Exercise Price set forth therein. The Option is being granted pursuant to the
terms of the Company's 2013 Stock-Based Incentive Compensation Plan, as amended
and/or restated from time to time (the "Plan").

1.2Consideration; Subject to Plan. The grant of the Option is made in
consideration of the services to be rendered by the Participant to the Company
and is subject to the terms and conditions of the Plan. Capitalized terms used
but not defined herein will have the meaning ascribed to them in the Plan.

2.   Exercise Period; Vesting.

2.1Vesting Schedule. The Option will become vested and exercisable in accordance
with the vesting schedule set forth in the attached Notice of Grant.

2.2Expiration. The Option will expire on the Expiration Date set forth in the
attached Notice of Grant, or earlier as provided in this Agreement or the Plan.

3.   Termination of Service.

3.1Termination for Reasons other than Cause. If the Participant's employment or
other service relationship is terminated for any reason other than cause, the
Participant or, if applicable, the Participant’s legal guardian, executor,
administrator, heir or legatee, may exercise the vested portion of the Option,
but only within such period of time ending on the earlier of: (a) the date three
months following the termination of the Participant's employment or other
service relationship or (b) the Expiration Date.

3.2Termination for Cause. If the Participant's employment or other service
relationship is terminated for cause, the Option (whether vested or unvested)
shall immediately be cancelled for no compensation and cease to be exercisable.





--------------------------------------------------------------------------------

 

 

4.   Manner of Exercise.

4.1Election to Exercise. To exercise the Option, the Participant (or in the case
of exercise after the Participant's death or incapacity, the Participant's
executor, administrator, heir or legatee, as the case may be) must deliver to
the Company a notice of intent to exercise in the manner designated by the
Committee.  If someone other than the Participant exercises the Option, then
such person must submit documentation reasonably acceptable to the Company
verifying that such person has the legal right to exercise the Option.

4.2Payment of Exercise Price. The entire Exercise Price of the Option shall be
payable within three days of the date of exercise (i) in cash or (ii) with the
consent of the Committee in its sole discretion, by (a) authorizing the Company
to withhold shares of Common Stock from the shares of Common Stock otherwise
issuable to the Participant as a result of the exercise of the Option, (b)
tendering proceeds received from a broker-dealer whom the Participant has
authorized to sell all or a portion of the Common Stock covered by the Option or
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock valued at Fair Market Value on the date of exercise.

4.3Withholding. If the Company, in its discretion, determines that it is
obligated to withhold any tax in connection with the exercise of the Option, the
Participant must make arrangements satisfactory to the Company to pay or provide
for any applicable federal, state and local withholding obligations of the
Company. The Participant may satisfy any federal, state or local tax withholding
obligation relating to the exercise of the Option by (i) tendering a cash
payment or (ii) with the consent of the Committee in its sole discretion, by (a)
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
of the Option; provided, however, that no shares of Common Stock are withheld
with a value exceeding the minimum amount of tax required to be withheld by law,
(b) tendering proceeds received from a broker-dealer whom the Participant has
authorized to sell all or a portion of the Common Stock covered by the Option or
(c) delivering to the Company previously owned and unencumbered shares of Common
Stock valued at Fair Market Value on the date of exercise.  Notwithstanding the
foregoing, Participants who are subject to the reporting requirements of Section
16 of the 1934 Act may elect to pay all or a portion of any withholding or other
taxes due in connection with the exercise of the Option by directing the Company
to withhold shares of Common Stock that would otherwise be received in
connection with such exercise.  The Company has the right to withhold from any
compensation paid to a Participant.

4.4Issuance of Shares. Provided that the exercise notice and payment are in form
and substance satisfactory to the Company, the Company shall issue the shares of
Common Stock registered in the name of the Participant, the Participant's
authorized assignee, or the Participant's legal representative, which shall be
evidenced by stock



2

--------------------------------------------------------------------------------

 

 

certificates representing the shares with the appropriate legends affixed
thereto, appropriate entry on the books of the Company or of a duly authorized
transfer agent, or other appropriate means as determined by the Company.

5.   No Right to Continued Service; No Rights as Stockholder. Neither the Plan
nor this Agreement shall confer upon the Participant any right to be retained in
any position with the Company, its Subsidiaries or its Affiliates as an Employee
or other service provider. Further, nothing in the Plan or this Agreement shall
be construed to limit the discretion of the Company or any of its Subsidiaries
or Affiliates to terminate the Participant's employment or other service
relationship at any time, with or without cause. The Participant shall not have
any rights as a stockholder with respect to any shares of Common Stock subject
to the Option unless and until certificates representing the shares have been
issued by the Company to the holder of such shares, or the shares have otherwise
been recorded on the books of the Company or of a duly authorized transfer agent
as owned by such holder.

6.   Transferability. Except with the prior written consent of the Committee in
its sole discretion, the Option is not transferable by the Participant other
than to a designated beneficiary upon the Participant's death or by will or the
laws of descent and distribution, and is exercisable during the Participant's
lifetime only by him or her (or his or her legal guardian in the event of the
Participant’s incapacity). No assignment or transfer of the Option, or the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise (except to a designated beneficiary, upon death, by will or the
laws of descent or distribution or with the Committee’s prior written consent)
will vest in the assignee or transferee any interest or right herein whatsoever,
but immediately upon such assignment or transfer the Option will terminate and
become of no further effect.

7.   Change in Control.  Unless otherwise determined by the Committee in
accordance with Section 4.3 of the Plan, a Change in Control shall have no
effect on the Option.

8.   Adjustments. The shares of Common Stock subject to the Option may be
adjusted or terminated in any manner as contemplated by Section 13 of the Plan.

9.   Tax Liability and Withholding. Notwithstanding any action the Company takes
with respect to any or all income tax, social insurance, payroll tax, or other
tax-related withholding ("Tax-Related Items"), the ultimate liability for all
Tax-Related Items is and remains the Participant's responsibility and the
Company (a) makes no representation or undertakings regarding the treatment of
any Tax-Related Items in connection with the grant, vesting, or exercise of the
Option or the subsequent sale of any shares acquired on exercise; and (b) does
not commit to structure the Option to reduce or eliminate the Participant's
liability for Tax-Related Items.

10. Compliance with Law. The exercise of the Option and the issuance and
transfer of shares of Common Stock shall be subject to compliance by the Company
and the



3

--------------------------------------------------------------------------------

 

 

Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Company's shares of Common Stock may be listed. No shares of Common Stock shall
be issued pursuant to this Option unless and until any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
shares with the Securities and Exchange Commission, any state securities
commission or any stock exchange to effect such compliance.

11. Incentive Stock Options.  The provisions of this Section 11 shall apply if,
and only if, the attached Notice of Grant specifies that the Option is intended
to be an Incentive Stock Option.  In no event may an Incentive Stock Option be
granted to a Consultant or a Non-Employee Director.

11.1To the extent that the aggregate Fair Market Value (determined on the Grant
Date) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (under all plans of the Company and its Affiliates) exceeds
$100,000, the Options or portions thereof which exceed such limit (according to
the order in which they were granted) shall be treated as Non-Qualified Options.

11.2Qualification as an Incentive Stock Option.  The Participant understands
that in order to obtain the benefits of an Incentive Stock Option, no sale or
other disposition may be made of shares for which Incentive Stock Option
treatment is desired within one (1) year following the date of exercise of the
Option or within two (2) years from the Grant Date. The Participant understands
and agrees that the Company shall not be liable or responsible for any
additional tax liability the Participant incurs in the event that the Internal
Revenue Service for any reason determines that this Option does not qualify as
an Incentive Stock Option within the meaning of the Code.

11.3Disqualifying Disposition.  If the Participant disposes of the shares of
Common Stock prior to the expiration of the later of (i) two (2) years from the
Grant Date and (ii) one (1) year from the date the shares are transferred to the
Participant pursuant to the exercise of the Option (a "Disqualifying
Disposition"), the Participant shall notify the Company in writing within thirty
(30) days after such Disqualifying Disposition of the date and terms of such
Disqualifying Disposition. The Participant also agrees to provide the Company
with any information concerning any such Disqualifying Dispositions as the
Company requires for tax purposes.

12. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Chief Financial Officer of
the Company at the Company's principal corporate offices. Any notice required to
be delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant's address as shown in the
records of the Company. Either party may



4

--------------------------------------------------------------------------------

 

 

designate another address in writing (or by such other method approved by the
Company) from time to time.

13. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

15. Options Subject to Plan. This Agreement is subject to the Plan as approved
by the Company's stockholders. The terms and provisions of the Plan as it may be
amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

16. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
this Agreement may be transferred by will, the laws of descent or distribution
or otherwise.

17. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.

18. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Option in this Agreement does not create any contractual right or other
right to receive any Options or other Awards in the future. Future Awards, if
any, will be at the sole discretion of the Company. Any amendment, modification,
or termination of the Plan shall not constitute a change or impairment of the
terms and conditions of the Participant's employment or other service
relationship with the Company.

19. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Option, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Participant's material rights under this
Agreement without the Participant's consent.

20. Recoupment.  The shares acquired upon exercise of the Option and any
compensation paid with respect thereto shall be subject to mandatory repayment
by the Participant to



5

--------------------------------------------------------------------------------

 

 

the Company pursuant to the terms of any Company “clawback” or recoupment policy
directly applicable to the Plan and in effect on the date hereof or required by
law to be applicable to the Participant.

21. No Impact on Other Benefits. The value of the Participant's Option is not
part of his or her normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit, if
applicable.

22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

23. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof and hereof, and accepts the Option subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon exercise of the
Option or disposition of the underlying shares and that the Participant should
consult a tax advisor prior to such exercise or disposition.

 

[SIGNATURE PAGE FOLLOWS]



6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

 

EGALET CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PARTICIPANT

 

 

 

 

 

Name:

 

 



7

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Notice of Grant

 

This Notice of Grant sets forth the specific terms that apply to the Option
granted to the Participant identified below under the Option Agreement (the
“Agreement”), made and entered into as of ________ __ 20__, between Egalet
Corporation, a Delaware corporation (the “Company”), and the
Participant.  Capitalized terms that are used but not defined herein shall have
the meanings given to such terms in the Agreement.

 

 

 

Participant Name:

[__________]

 

 

Type of Option (select one):

___   Incentive Stock Option

 

___   Non-Qualified Stock Option

 

 

Shares Subject to Option:

[__________]

 

 

Grant Date:

[__________]

 

 

Exercise Price per Share:

$[__________]

 

 

Expiration Date:

[___________]

 

 

Vesting Schedule:

 

 

FOR EMPLOYEES:

 

Time-Based Awards

 

[Subject to the Participant’s continuing employment with the Company, the Option
will become vested and exercisable with respect to 25% of the shares set forth
above on the first anniversary of the Grant Date and for 1/48 of the shares set
forth above each month thereafter until the Option is 100% vested.  The unvested
portion of the Option will be cancelled for no compensation upon the
Participant's termination of employment for any reason.]

 

Performance-Based Awards

 

[Subject to the Participant’s continuing employment with the Company on the
vesting date, the Option will become vested and exercisable with respect to (i)
[__]% of the shares set forth above as of the later of (x) the six (6) month
anniversary of the Grant Date and (y) the first date upon which the average
closing price of the Company’s common stock was at least $[______] during the
thirty (30) consecutive trading day period immediately preceding such date, (ii)
[__]% of the shares set forth above as of the later of (x) the twelve (12) month
anniversary of the Grant Date



8

--------------------------------------------------------------------------------

 

 

and (y) the first date upon which the average closing price of the Company’s
common stock was at least $[______] during the thirty (30) consecutive trading
day period immediately preceding such date and (iii) [__]% of the shares set
forth above as of the later of (x) the twenty-four (24) month anniversary of the
Grant Date and (y) the first date upon which the average closing price of the
Company’s common stock was at least $[______] during the thirty (30) consecutive
trading day period immediately preceding such date.  The unvested portion of the
Option will be cancelled for no compensation upon the Participant's termination
of employment for any reason.]

 

FOR NON-EMPLOYEE DIRECTORS:

 

[Subject to the Participant’s continuing service with the Company, the Option
will become vested and exercisable with respect to 100% of the shares set forth
above on the date immediately preceding the date of the Company’s first annual
meeting of stockholders immediately following the Grant Date.  The unvested
portion of the Option will be cancelled for no compensation upon the
Participant's termination of service for any reason.]

 

FOR CONSULTANTS: 

 

[[__]% of the Option shall constitute the “Time-Based Portion” and [__]% of the
Option shall constitute the “Performance-Based Portion”.  Subject to the
Participant’s continuing service with the Company, (i) the Option will become
vested and exercisable with respect to (a) 50% of the shares underlying the
Time-Based Portion on the date that is six months following the Grant Date; and
(b) an additional 50% of the shares underlying the Time-Based Portion on the
first anniversary of the Grant Date; and (ii) the Option will become vested and
exercisable with respect to [__]% of the shares underlying the Performance-Based
Portion upon [INSERT DESCRIPTION OF PERFORMANCE CONDITIONS].  The unvested
portion of the Option will be cancelled for no compensation upon the
Participant's termination of service for any reason.]

9

--------------------------------------------------------------------------------